Title: To George Washington from Gouverneur Morris, 10 June 1792
From: Morris, Gouverneur
To: Washington, George

 
private 
My dear Sir,Paris 10 June 1792.
Altho I have been above a Month in this City I have not been able untill within a Day or two to make up my Mind as to the Sentiments of the Person mentiond to you in mine of the twenty first of March, or rather I could not obtain that Certainty which was needful before I could properly mention them to you. I can now venture to assure you that by coming into Office he has not chang’d his Sentiments.
My former Letters have mention’d to you the Indiscipline of the french Armies, and the public Prints will give you such Facts on that Head as may tend to making up in your Mind a solid Judgment as to future Events[.] The first Step towards Bankruptcy has already been made by extending to seventeen hundred Millions the Sum of Assignats which may be in Circulation. A further Extension must take Place in a few Days. The Powers combin’d against France have it therefore in their Choice to wear her out by a War of resources or dash into the Heart of the Country. This last will best suit with their own Situation but I do not think they will advance before the Begining of August.
Your Letter to the King has produc’d a very good effect. It is not relish’d by the Democrats who particularly dislike the Term your People but it suits well the prevailing Temper which is monarchic. The jacobine Faction approaches to its Dissolution, as you may perceive by its Agonies. In fact the Deliberations are so absurd & so extravagantly wild that they daily furnish new Arms to their Enemies. You will perceive at a Glance that this is not a Moment for making commercial Treaties[.] I shall however do all which I can without seriously compromising our future Interest. I am ever most truly yours

Gouvr Morris

